DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch (DE 102016202869 A1) in view of Kim (US 10909849 B2)
Regarding Claim 1, Nordbruch teaches A parking system configured to manage driving of an autonomous vehicle in a parking lot ([0001] The invention relates to a method and a device for signaling driverless driving of a motor vehicle within a parking lot.), which has a parking section including a plurality of 5parking spaces and runways for vehicle passage, said parking system comprising (Fig. 4 element 403 roadway [0001] The invention also relates to a parking space for motor vehicles): an acquirer configured to obtain route information indicating a route on which the autonomous vehicle travels in the parking lot ([0083] The motor vehicle 301 is designed to execute or execute the method for signaling a driverless journey of a motor vehicle within a parking lot. [0084] the motor vehicle 301 comprises a communication interface for transmitting control commands via a wireless communication network. The motor vehicle 301 includes, for example, a control device which determines the control commands. This means that the motor vehicle 301 controls the lighting system of the parking lot itself, for example, while the motor vehicle 301 drives driverlessly within the parking lot.); 
Nordbruch does not expressly disclose, but Kim discloses and an effect applier configured to apply a visual effect to at least a part of 10the runways so as to visually distinguish between a part of the runways corresponding to the route indicated by the route information and the other part of the runways other than the corresponding part, on the basis of the route information.  (Col 15 Lines 21-23 FIG. 9, the first lighting device 220 in the parking lot is installed on a traveling path of the vehicle 700, and guides the traveling of the vehicle. Col 18 Lines 58-65 FIG. 15, a plurality of first lighting devices 220 are disposed in a traveling path of a parking lot. Further, when a location at which the vehicle 700 is to be parked (designated space or preset parking location, G25 in the figure) is determined, the parking control device 200 confirms a plurality of first lighting devices 220 existing in the moving line between the determined location and the current location of the vehicle. Col 18 Lines 66-67 – Col 19 Lines 1-3 the parking control device 200 turns on the first lighting device 222 disposed in the moving line of the plurality of first lighting devices 220 and turns off the first lighting device 221 disposed to be deviated from the moving line thereof.)
In this way, the system of Kim includes lighting devices that provide a travel path in a parking lot to an available parking spot.  Like Nordbruch, Kim is concerned with avoiding accidents when navigating through a parking lot.
Therefore, from these teachings of Nordbruch and Kim, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kim to the system of Nordbruch since doing so would enhance the system by including lighting devices that provide a travel path in a parking lot to an available parking spot.
Regarding Claim 152, Nordbruch does not expressly disclose, but Kim discloses wherein said effect applier has one or more lights mounted in the parking lot (Fig. 9 element 220 first lighting device), and said effect applier is configured to enable an illumination aspect of at least a portion of the corresponding part to be different from an illumination 20aspect of the other part, by controlling the one or more lights, as the visual effect. (Fig. 15 Col 18 Lines 66-67 – Col 19 Lines 1-3 the parking control device 200 turns on the first lighting device 222 disposed in the moving line of the plurality of first lighting devices 220 and turns off the first lighting device 221 disposed to be deviated from the moving line thereof.) 
In this way, the system of Kim includes lighting devices that provide a travel path in a parking lot to an available parking spot.  Like Nordbruch, Kim is concerned with avoiding accidents when navigating through a parking lot.
Therefore, from these teachings of Nordbruch and Kim, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kim to the system of Nordbruch since doing so would enhance the system by including lighting devices that provide a travel path in a parking lot to an available parking spot.
Regarding Claim 3, Nordbruch does not expressly disclose, but Kim discloses wherein said effect applier is configured to illuminate at least a portion of the corresponding part more brightly than the other part, by controlling the one or more lights, as the 15visual effect.  (Fig. 15 element 221 first lighting device is off and element 222 first lighting device is on Col 18 Lines 66-67 – Col 19 Lines 1-3 the parking control device 200 turns on the first lighting device 222 disposed in the moving line of the plurality of first lighting devices 220 and turns off the first lighting device 221 disposed to be deviated from the moving line thereof.) 
In this way, the system of Kim includes lighting devices that provide a travel path in a parking lot to an available parking spot.  Like Nordbruch, Kim is concerned with avoiding accidents when navigating through a parking lot.
Therefore, from these teachings of Nordbruch and Kim, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kim to the system of Nordbruch since doing so would enhance the system by including lighting devices that provide a travel path in a parking lot to an available parking spot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664